On the historic occasion of this fortieth session of the General Assembly, we hail the fact that mankind has endured. We have survived intact through the sometimes uncomfortable period between the end of the last World War and the threat of a later, more complete destruction.
Much of the credit goes to this Organization, and much to the success of the deliberative mechanisms structured within the system of the United Nations and enshrined in its Charter, mechanisms which have institutionalized and underscored the universal recognition of the continuing need for the nations of planet earth to live together in some semblance of civilized behavior.
To be sure, the success of the United Nations has been limited, for the United Nations has seen an imperfect instrument in an uncertain world, but the very fact of our survival is a cause for celebration. Belize therefore joins the rest of the community in recording its appreciation of the efforts of this Organization in helping to ward off the ultimate destruction of humanity, which the awesome elements of our technology have made so frighteningly possible.
We congratulate you, Mr. President, on your unanimous election to the presidency of the fortieth session of the General Assembly, in full confidence that the brilliant record as statesman and conciliator that you bring to this high office will be placed at our disposal during the coming months.
For your predecessor, Belize's great friend, Paul Lusaka, we have the highest
words of praise for his inspired leadership of the thirty-ninth session of the General Assembly, and for the manner in which he conducted the deliberations of this body during his term of office. We wish him well in what must surely continue to be a distinguished career in the service of his country, Zambia, and of the wider international community.
Since the last session of the General Assembly, the people of Belize have exercised their democratic right to choose another vision of what their future should be. They have chosen growth instead of stagnation; expansion, instead of contraction; hope, instead of despair. They have chosen the United Democratic Party, under the leadership of Prime Minister Manuel Esquivel, to lead Belize as their newly elected Government. This choice was freely made, without coercion, without bloodshed and without recrimination, and Belizeans have chosen a Government dedicated to the cause of freedom, personal independence and democratic development.
The task of the new Government now is to demonstrate the boldness of action necessary to translate beliefs and principles into reality, proceeding in the confidence that within the Belizean people lie the power and the will to transform their lives and the life of the nation.
Our most important goal is to stimulate economic growth and move the nation to increased employment and prosperity. Accordingly, domestic policies are being put into effect aimed at dignifying Belizeans in all walks of life.
Inheriting an economy that has been virtually crippled by the burdens imposed upon us by the limitations of the past, as well as the greater problems arising from unsatisfactory world economic conditions, we do not pretend to face an easy task.
We are not alone in decrying the external factors over which we have no control and which have proved a scourge to every developing country. We continue to face a decline in both the markets and the prices offered for our primary products mainly because of protectionist policies adopted by the importing countries. Our access to international financial assistance becomes more and more limited with the imposition of more difficult - and at times socially unacceptable - conditions for borrowing and repayment. And the debt burden grows heavier with the rise in international interest rates.
While we adhere fully to the principle of observing international obligations, we urge the financial community to look with favor at proposals to reduce the crushing burden of debt repayments. The concept - already developed by some of our sister Latin American nations - of linking repayments to export earnings, is clearly a meritorious one.
In his report to the united Nations this year, the Secretary-General makes pointed reference to the inclination of many countries to resort to protectionism to solve their own problems at the expense of other countries. We too lament this trend towards economic nationalism and urge the implementation of a universal legal principle of obligation to enhance the development of less-advantaged peoples. The problems of poorer countries must continue to be the focus of attention, and the countervailing growth of quasi-regionalism and bilateralism among the big countries must be retarded.
A pillar of our own economic development in Belize is the free enterprise system. But it is difficult for those who want to believe in the wisdom of the system to contemplate its continuing unfairness, where the industrialized world withholds necessary assistance and co-operation; where multilateral financial institutions inject political considerations into eligibility criteria; and where sovereign Governments are told that they must accept externally imposed macro-economic prescriptions or face intolerable contractions in the financial flows from world lending institutions.
Free enterprise should serve the interests of development, not challenge the bases of our fragile economies, nor act as the instrument for the further impoverishment of poor societies. And developing nations like Belize, with small open economies, must wage a constant struggle to preserve their independence and their sovereignty in the face of the geopolitical realities of implied coercion in an increasingly bipolar world.
As a small Central American and Caribbean State, Belize's foreign policy must of necessity project domestic concerns but be based on the principles of peaceful coexistence, political pluralism, non-interference in the internal affairs of other nations and the peaceful resolution of disputes. We must vigilantly and unselfishly act in solidarity with other small States experiencing similar problems and sharing common concerns.
These are the principles that guide Belize's relationship with members of the Caribbean community, who share with us a kinship born of a common cultural heritage, a common history and a common colonial experience. We are committed to acting in concert with our Caribbean sister States to make the subregional grouping more effective, more integrated and more representative of the aspirations of our people. And we urge the co-operation of extra-regional nations with the policy that the Caribbean be made a zone of peace.
In the normal course of events, there is also a coincidence of interests with the larger hemispheric nations, particularly the United States. My Government, however, does not subscribe to any doctrine of geographic determinism. The fact of our being located within the so-called sphere of influence of a world Power cannot dictate that Belize's freedom of action in its international relations should be circumscribed by any need for an external imprimatur.
Belize's relations with neighboring States on our Central American mainland are based on respect for national self-determination, sovereignty and the right of all peoples to choose their own political, social and economic systems free from external threats and pressures. We have of our own accord, however, chosen to subscribe fully to the principles of parliamentary democracy, and we note with satisfaction the marked trend towards the democratization, or perhaps re-democratization, of our America.
The violence that continues to consume Central America and cause wrenching dislocations of people from their homelands is regrettable and weighs heavily on our ability as peace-loving nations to create the conditions for a return to normality in our region.
My Government has a particular concern in this matter because the trans-border migration of those fleeing the conflicts has produced an influx of refugees into Belize which strains our already thinly stretched social and economic resources and threatens to produce serious ethnic and demographic tensions.
Furthermore, Belizeans, with our history of peaceful and stable development, cannot forever remain immune to the inherent hostility and mistrust that characterize the evolution of the conflict in this region. We cannot ignore the attempts being made by outside Powers to exploit historical and prevailing conditions in air effort to gain advantage in the global East-West confrontational struggle.
We maintain the view that a regional political solution is imperative. We hold to the thesis that the Contadora process is the best means to deal with the situation.
During the 10 months of the new administration in Belize, the Prime Minister and members of his cabinet have had an opportunity to begin discussions and exchange views with members of the Contadora countries on developments in Central America. Throughout these discussions, one theme has been recurring, and that is the need finally to put in place the mechanisms which will ensure a lasting solution to the regional problem.
There is now an urgent need for the protagonists in the conflict to summon up the act of political will necessary for the signing of the final draft of the Contadora Act on peace and co-operation in Central America. For only then will there be an elimination of the distances that have been created between polities and groups by artificial political and economic philosophies. And only then will the sovereignty and independence of the States of Central America be strengthened and the creative energies of our people freed to concentrate on the developmental activities necessary to assure us prosperous, well-ordered societies.
My Government has no desire to complicate further the problems of the region, but in view of the still unresolved claim by the Republic of Guatemala to the territory of Belize, we consider the security and defense of our homeland to be our highest foreign policy priority.
The new Government of Belize committed itself to showing realism and flexibility so that a peaceful, diplomatic solution can be found. To that end we participated in informal discussions with officials of the Guatemalan Government earlier this year in order to explore ways of arriving at a solution which recognizes Belizean solidarity and our right to maintain and preserve intact our present and constitutional borders, a solution that will do this even as it seeks to satisfy some of the relevant security concerns of Guatemala.
However, it must be made clear that the independence of Belize is irreversible. It is a practical and legal fact of international life. To seek to maintain otherwise is counter-productive and counter-historical. In order for any real progress to be made, discussions and negotiations with Guatemala must reflect this reality.
Belizeans applaud the signals of a return to democracy and civilian rule in Guatemala and fully expect understanding and flexibility in future discussions with a civilian administration.
A prelude to harmonious relations between Belize and Guatemala, then, is the recognition that two separate, sovereign entities share a common border. Both are involved in the search for better conditions of life for their citizens. This search can best be conducted in an atmosphere of peace, stability and internal security.
Good-neighborliness between our two countries, as well as mutual understanding and respect, can help remove the barriers and mistrust that have prevented us from living together as neighbors should. This is the position of Belize. He appeal to the authorities in Guatemala to respond positively.
On another aspect of our security concerns, my Government has been greatly exercised by, and absolutely condemns, the blot on our society that is the production of and trafficking in drugs.
Over the past five years, and spurred en by the phenomenal and continually expanding consumer market provided by the United States, Belize has become a large-scale producer of and trafficker in marijuana. He do not need anyone to tell us of the insidious nature of the threat posed by this aberrant activity - to our institutions, to the moral and ethical dimensions of our national life, and to the very rule of law and democracy in our country.
Within the limits of our resources we have made Herculean efforts to stamp out the trade and to defeat the danger of destabilization which it poses. Since the beginning of this year joint military/ police operations have succeeded in destroying over 80,000 marijuana plants and 70,000 pounds of processed marijuana. Some 375 persons have been charged in our country for dealing in marijuana and 288 have so far been convicted. In the past 6 months alone four United States registered aircraft and 10 motor vehicles have been seized by the police and confiscated by our courts.
That is why we find it so distressing when the claim is advanced that Belize has failed to eradicate any of its drug crop. To say that is to propagate disinformation of the most malicious sort. To be sure, we have had differences of opinion with others who engage in the war against drugs, principally over the methodology to be used in our own eradication campaign. Aerial spraying of marijuana plantations using chemical herbicides has been pressed upon us, but we have so far preferred to employ manual eradication methods until we can assure ourselves and our people that the aerial-spraying exercise would involve no unacceptable health or environmental risks. Even now, we are taking steps which will enable us to make that determination.
That position has not proved satisfactory to some, which is regrettable. But power disequilibrium cannot be allowed to defeat the sovereign right of small States to act in what they consider to be their national interests. We must therefore stand at this rostrum today and, in accordance with the Charter, reject the threat of coercion implied in the possibility that has been held before us of an aid cut-off or other measure designed to force us to move prematurely and in a way we consider undesirable.
In the wider hemispheric context my Government regrets the exclusion of Belize from the Organization of American States. We trust that the obstacles which now
prevent us from becoming a full member of that important body will soon be overcome. He rely on the wisdom, statesmanship and responsibility of the members of the Permanent Council to refashion the Charter of that organization to accommodate the spirit of hemispheric unity and universality envisaged by the Charter's framers.
My Government's world view generates the imperative for Belize to be an outspoken advocate for parliamentary democracy, for mutual co-operation among States in the world community and for scrupulous respect for the human rights and fundamental freedoms of our citizens.
He believe in the multilateral approach to resolving some of the pressing economic, social and political problems facing us as nations and as political groupings. Any retreat from multilateralism, in our view, erodes the effectiveness of political communities acting in concert and isolates the smaller and weaker among us from the benefits of joint action. Such retreat is especially to be regretted in this fortieth anniversary year of the United Nations, for the very raison d'etre of the United Nations was interdependence, as was made clear by the 1 January 1942 Declaration that created the wartime alliance, and as is stressed in the Atlantic Charter incorporated in the 1942 Declaration which, in a very real sense, is the forerunner of the present-day United Nations Charter.
With all this in view, Belize reiterates its commitment to all regional and international organizations of which we are a member, including the Caribbean Community, the Commonwealth of nations, the United Nations and the Non-Aligned Movement. While we feel that there are those who have sought to convert the Non-Aligned Movement into a forum for ritual and strident name-calling, and, while we view that as counterproductive, my Government nonetheless feels that the spirit of Bandung, the original principles that animated the Movement, can still be a force for world peace.
My Government supports the original initiatives of the Group of 77, as ratified by the General Assembly, which resulted in the call for a new international economic order. The main goals of the new international economic order are of clear relevance and importance to Belize, since we suffer the common problems and the common concerns of other third-world countries.
Belize commits itself to co-operate fully in the effort to persuade the developed countries that the prosperity of the international community as a whole depends on the prosperity of its constituent parts and that the political, economic and social wellbeing of present and future generations depend more than ever on co-operation among all the members of the international community on the basis of sovereign equality.
Belizeans are profoundly concerned that while we celebrate the fortieth anniversary of the United Nations and hail the many accomplishments of the Organization and its positive influences over the emerged world order we also mark the fortieth anniversary of the denial to the Namibian people of their right to freedom and independence.
We agonize over the sheer powerlessness of the international community to exert effective pressure on the white rulers of South Africa to loosen their stranglehold on the fate of the black peoples of southern Africa.
Every step - however little and however late - taken by countries in a position to influence the course of events in southern Africa in an effort to dismantle the morally corrupt and internationally discredited regime of apartheid is a practical demonstration of support for the right of the black majority in its struggle to control its own destiny.
Apartheid is a crime against humanity, and apartheid South Africa has forfeited the right to be regarded as a member of the community of nations. All measures aimed at isolating that regime need to be intensified. The argument that mandatory, effective sanctions will only aggravate the plight of the already suffering black people of South Africa is a spurious one, patronizing at best and, at worst, a dishonest excuse for the inaction that will perpetuate abhorrent apartheid.
Mo less emphatic are we with regard to the need to safeguard the rights of the inhabitants of the Falkland Islands in the South Atlantic, or the rights of the peoples of East Timor and of the Western Sahara to determine their awn destiny, of the Palestinian people to return to their homeland and the right of Israel to exist within secure borders, of the rights of the Lebanese people who yearn for peace, of the Afghan people to regain control of their own land and of the Kampucheans to reestablish their sovereignty.
We find it ironic that the Near and Middle East, which have been the cradle of so many of the world's Lading cultures, should today be the scene of so much tension and so much strife. There must be an end to those unbrotherly actions which, for example, prolong the war between Iran and Iraq.
Finally, we call for immediate action to alleviate the plight of all those countries suffering from hunger, starvation, desertification and disease.
There is no doubt that those wise men who drafted the Charter of the United Nations 40 years ago in San Francisco contemplated the evolution of an imperfect world. They foresaw disharmony and conflict. That is why the Charter stresses conflict resolution and co-operation among States. Much has changed in those 40 years, but the basic goals remain the same.
Of greatest immediacy is whether the world as we know it will survive for another 40 years. Accordingly, we call on all Member States to make this fortieth anniversary a time of re-dedication, a time of renewal. Let us strive with increased assiduity, not for military victories but for diplomatic solutions, not for nuclear advantage but for the safety of the human race.
Belize insists that it is within the principles and practices of the United Nations system, and of its multilateral approach to global peace, that we
find the best means of avoiding the apocalyptic prospect - mankind's final
nightfall.